Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Applicant’s amendment filed on 5/11/2022 have been fully considered and are persuasive.  
	The following is an examiner’s statement of reasons for allowance: 
As per claim 1, Applicant’s claimed invention is deemed allowable over the prior art of record as the prior art fails to teach or suggest “a wireless communication unit of which operation is activated and stopped by the controller and when having received the first interrupt signal, the controller performs a first control of activating the wireless communication unit of which operation has been stopped, causing the wireless communication unit to transmit the measurement result or a determination result by the determination unit, and causing the wireless communication unit to stop after transmission of the measurement result or the determination result, and when having received the second interrupt signal, the controller performs a second control of activating the wireless communication unit of which operation has been stopped, causing the wireless communication unit to transmit information, and causing the wireless communication unit to stop after transmission of the information.” in combination with other limitations as recited in independent claims and further in view of the specification. As Chang’s reference (Pub. No. US2005/0143058) discloses only the controlling unit controls an input detecting operation activate or reactivate according to the first and the second timers, whereas Takahashi’s reference (Pub. No. US2015/0149803) discloses only The processor is configured to operate with power from the power supply module, and to be able to enter a power-saving operation state but do not discloses as Applicant’s recites claims, thus the prior arts do not teach the invention as claimed. 
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184